Citation Nr: 1134660	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee strains (claimed as a bilateral knee condition), to include as secondary to service-connected degenerative joint disease of the left hip.

2.  Entitlement to service connection for lumbar strain (claimed as lumbar scoliosis), to include as secondary to service-connected degenerative joint disease of the left hip.

3.  Entitlement to service connection for right hip strain (claimed as a right hip condition), to include as secondary to service-connected degenerative joint disease of the left hip.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for athlete's foot.

7.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues for service connection of a bilateral knee condition, lumbar strain, right hip strain and athlete's foot were last before the Board in February 2011 at which time they were remanded to afford the Veteran a Travel Board hearing.   The Veteran was afforded a Travel Board hearing in June 2011.  Accordingly, the issues are ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  A transcript of the testimony offered at this hearing has been associated with the record.  
At this hearing, the Veteran submitted evidence that has not yet been considered by the RO.  In this regard, the Board may consider this evidence in the first instance because the Veteran has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2010).  Following his hearing, in August 2011, the Board received a duplicate of a medical opinion that the Veteran submitted and for which he waived initial RO consideration; thus, there is no need for a waiver.  Id.  

The RO apparently reopened the Veteran's claims for service connection of bilateral knee condition, lumbar strain, right hip strain and denied them on a de novo basis.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

The issues of entitlement to service connection for bilateral knee strains (claimed as a bilateral knee condition), lumbar strain (claimed as lumbar scoliosis) and right hip strain (claimed as a right hip condition) to include as secondary to service-connected degenerative joint disease of the left hip, as well as for service connection of bilateral hearing loss and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO denied the Veteran's request to reopen his claims for service connection of a bilateral knee disability, a right hip disability and a low back disability and he did not appeal this decision.

2.  The evidence received since the December 2004 rating decision is new and material for the claims raises a reasonable possibility of substantiating them.

3.  In a statement received in August 2009, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issues of entitlement to service connection for athlete's feet and sleep apnea.


CONCLUSIONS OF LAW

1.  The RO's December 2004 rating decision denying the Veteran's applications to reopen claims of bilateral knee strains (claimed as a bilateral knee condition), lumbar strain (claimed as lumbar scoliosis) and right hip strain (claimed as a right hip condition) to include as secondary to service-connected degenerative joint disease of the left hip is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Since the December 2004 rating decision new and material evidence to reopen the claims for service connection for bilateral knee strains (claimed as a bilateral knee condition), lumbar strain (claimed as lumbar scoliosis) and right hip strain (claimed as a right hip condition) to include as secondary to service-connected degenerative joint disease of the left hip, has been received, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  With respect to the issues of entitlement to service connection for athlete's feet and sleep apnea, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's claims for service connection of a bilateral knee strains (claimed as a bilateral knee condition), lumbar strain (claimed as lumbar scoliosis) and right hip strain (claimed as a right hip condition) were previously considered and denied by the RO in a December 2004 rating decision, largely on the grounds that the evidence did not show attribution of these conditions to service or the Veteran's service-connected left hip disability.  The Veteran was notified of that decision but did not appeal.  That decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In any event, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2010).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed. The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the December 2004 rating decision, which last denied the Veteran's request to reopen his claims for service connection of a bilateral knee disability, a right hip disability and a low back disability, the evidence of record consisted of the Veteran's service treatment records, VA medical records, personal statements and private medical records.  The RO declined to reopen these claims as new and material evidence attributing these disorders to service had not been submitted.  The Veteran now largely seeks service connection for these disorders as secondary to his service-connected disability of the left hip.  Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).

With respect to these claims, the Board finds that new and material evidence has been received.  In particular, the Board notes that a review of the medical evidence of record shows that the Veteran has been diagnosed as having disabilities of the knees, right hip and low back.  Moreover, the Veteran submitted a June 2011 private medical opinion indicating that his conditions of the hip, knees and back, were caused or aggravated by his service-connected left hip.  In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade at 117. Accordingly, as this evidence relates to previously unestablished facts necessary to substantiate the claims, the claims are reopened.  The underlying claims for service connection are addressed below in the remand section of this decision.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  As reflected in the June 2011 Board hearing transcript the appellant withdrew his appeal with respect to the claims of service connection for athlete's feet and sleep apnea; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and it is therefore dismissed.


ORDER

New and material evidence to reopen the claim for service connection of bilateral knee strains (claimed as a bilateral knee condition), to include as secondary to service-connected degenerative joint disease of the left hip has been received, and the claim is reopened; to this extent only the appeal is granted.

New and material evidence to reopen the claim for service connection of lumbar strain (claimed as lumbar scoliosis), to include as secondary to service-connected degenerative joint disease of the left hip has been received, and the claim is reopened; to this extent only the appeal is granted.

New and material evidence to reopen the claim for service connection of right hip strain (claimed as a right hip condition), to include as secondary to service-connected degenerative joint disease of the left hip has been received, and the claim is reopened; to this extent only the appeal is granted.

The appeal is dismissed with respect to the claim of service connection for athlete's foot.

The appeal is dismissed with respect to the claim of service connection for sleep apnea.

REMAND

In furtherance of substantiating his claims for service connection of bilateral knee strains (claimed as a bilateral knee condition), lumbar strain (claimed as lumbar scoliosis) and right hip strain (claimed as a right hip condition) to include as secondary to service-connected degenerative joint disease of the left hip, the Veteran was afforded a VA examination in April 2009.  The report of this examination notes assessments of strains of the left and right knee and the right hip.  It also contains negative etiological opinions on direct service connection and indicates that with respect to secondary service connection related to the left hip, that any opinion could not be rendered as there was no medical evidence in the literature and no consensus expert opinion on "this matter."  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The opinion did not address the question of aggravation, and in particular, whether the Veteran's service-connected left hip disability, which has resulted in an altered gait, had chronically aggravated the Veteran's disabilities of the knees, low back and left hip.  Moreover, the examination report does not clearly address the Veteran's reported history.  Thus, as the examination report is inadequate, it must be returned for clarification.  38 C.F.R. § 4.2.

Likewise, following the VA examination, the Veteran submitted a private opinion dated in June 2011 relating to the etiology of his claimed disabilities of the knees, back and right hip.  As noted above, this opinion is positive and purports to attribute these conditions to the Veteran's service-connected left hip disability, directly and through aggravation.  However, the opinion is inadequate to decide the claim as it clearly does not fully contemplate the Veteran's medical history and reported injury; thus, it merely suggests that these conditions are attributable to the Veteran's service-connected left hip disability without providing a sufficient rationale.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The earliest evidence pertaining to bilateral hearing loss and tinnitus appears in a March 2009 VA audiology consultation note.  At this time, the Veteran provided a history of in-service noise exposure, as well as a history of occupational noise exposure.  Bilateral hearing loss and tinnitus were assessed at this time and the VA audiologist noted that the Veteran's "military noise exposure [was] more likely as not a contributing factor to this Veteran's hearing impairment."  However, the examiner noted that the results were consistent with aging, as well as noise-induced cochlear pathology.  

In furtherance of substantiating his claims for service connection of bilateral hearing loss and tinnitus, the Veteran was provided a VA audiologic examination in 
February 2010.  At this time, the examiner noted that the claims file was reviewed.  Examination resulted in an assessment of bilateral hearing loss, considered a disability under 38 C.F.R. § 3.385, and tinnitus.  With respect to in-service noise exposure, a history of such exposure from jet engines with the use of hearing protection was noted.  For post-service noise exposure, the examiner noted that the Veteran had a history of occupational noise exposure at the Post Office and without the use of hearing protection, and that the Veteran denied recreational noise exposure.  The Veteran did not know when he began to experience tinnitus, but related that he had it for "years."  The examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely than not a result of noise exposure in service, "although the subsequent hearing loss from unprotected occupational noise exposure cannot be determined."  The examiner cited some scholarly articles, but offered no insight to the contents thereof, in reaching this opinion.  The examiner also noted that the claims file showed normal hearing at enlistment and separation, with no significant threshold shift.  

Further examination is necessary to decide these claims.  Although the March 2009 VA note seems positive on its face, it is insufficient to decide the claim as it does not adequately address the Veteran history and medical records, particularly the service treatment records.  Barr, 21 Vet. App. at 311.  Moreover, the February 2010 examination report is insufficient in that, on the one hand, it finds that the Veteran's hearing troubles are less likely than not related to service, but on the other hand appears to find it speculative to attribute these disorders to occupational noise exposure.  These are the only two apparent causes of the Veteran's hearing troubles, although aging has been suspected as a culprit.  Accordingly, clarification is needed on this matter.  See Jones v. Shinseki, 23 Vet. App. 382, 394 (Lance, J. concurring); 38 C.F.R. § 4.2.

The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of the claims, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any disabilities of the knees, right hip and low back.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disabilities of the knees, low back and hip, if diagnosed, is/are attributable to service, particularly the documented in-service fall from a ladder.

Regardless of any opinion offered in response to the above requests, the examiner is asked to address whether it is at least as likely as not that any diagnosed disabilities of the knees, right hip and low back are caused or aggravated by his service-connected left hip disability, to include as the result of an altered gait related to the left hip disability.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the, presence, nature and likely etiology of bilateral hearing loss and tinnitus.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss and tinnitus are attributable to service, particularly in-service noise exposure.  In addressing this issue and if the examiner finds that these disorders are attributable to any noise exposure, the examiner must distinguish between in-service and post-service noise exposure in providing a rationale for their opinion and must state which period of noise exposure is more likely responsible for bilateral hearing loss and tinnitus.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


